DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          LAMONT J. DAVIS,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2240

                          [October 11, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet, Judge;
L.T. Case No. 562010CF000850A.

  Lamont J. Davis, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.